Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 03, 2016

The Court of Appeals hereby passes the following order:

A16A0683. TIMOTHY D. MADDOX v. BANK OF AMERICA N.A.

  This suit on an account originated in magistrate court. After judgment was entered
in favor of the plaintiff, defendant Timothy Maddox appealed to state court. Bank of
America moved for summary judgment in state court based, in part, on the failure of
Maddox to timely respond to requests for admission. The trial court entered an "Order
Reserving Judgment," in which it reserved judgment on Bank of America's motion
for summary judgment and extended the time within which Maddox could respond
to Bank of America's motion and file a proper motion to withdraw his admissions.
Maddox inexplicably sought a direct appeal from this order. We, however, lack
jurisdiction.
   It is clear from the record that the order Maddox seeks to appeal is a non-final
order which did not resolve all issues in the case. Such an appeal must comply with
the interlocutory appeal requirements set forth in OCGA § 5-6-34 (b). See Richardson
v. General Motors Corporation, 221 Ga. App. 583 (472 SE2d 143) (1996). Maddox's
failure to comply with the interlocutory appeal requirements deprives this Court of
jurisdiction to consider this appeal. Accordingly, this appeal is ordered DISMISSED.
Court of Appeals of the State of Georgia
                                     02/03/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.